                                           Case 3:17-cv-03734-SI Document 110 Filed 05/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHERIE ABEL,                                       Case No. 17-cv-03734-SI
                                   8                    Plaintiff,
                                                                                            ORDER MODIFYING ORDER 108
                                   9             v.                                         EXTENDING DEADLINE FOR
                                                                                            PARTIES TO FINALIZE
                                  10     OCEANIC ARCATA, LP, et al.,                        SETTLEMENT
                                  11                    Defendants.                         Re: Dkt. No. 109
                                  12
Northern District of California
 United States District Court




                                  13          On February 11, 2020, the parties notified the Court they had reached a settlement
                                  14   agreement. Dkt. No. 107. On February 11, 2020 the Court issued an order dismissing the matter
                                  15   but stating that if “within 90 days … [the] settlement has not in fact occurred, the foregoing order
                                  16   shall be vacated…” Dkt. No. 108. On May 11, 2020, plaintiff filed an Affidavit explaining that due
                                  17   to complication from Covid-19, the parties had not yet completed performance of the settlement
                                  18   agreement and requested a 60 day continuance of the Court’s prior order. Dkt. No. 109.
                                  19          Therefore, for good cause shown, the Court hereby modifies its previous order such that the
                                  20   matter is DISMISSED with prejudice and if any party hereto certifies to this Court, with proof of
                                  21   service of a copy thereon opposing counsel, within 60 days from the date hereof, that settlement has
                                  22   not in fact occurred, this order shall be vacated and the matter will be restored to the calendar for
                                  23   further proceedings.
                                  24

                                  25          IT IS SO ORDERED.
                                  26   Dated: May 11, 2020
                                  27                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  28                                                   United States District Judge
